Opinion issued July 29, 2010
 
 

In The
Court of
Appeals
For The
First District
of Texas
————————————
NO. 01-10-00244-CR
———————————
david andrew simpson, Appellant
V.
The State of
Texas, Appellee

 

 
On Appeal from the 338th District Court
Harris County, Texas

Trial Court Case No. 1237603
 

 
MEMORANDUM OPINION
          We lack jurisdiction to hear this
appeal.  Appellant, David Andrew Simpson,
pleaded guilty to the offense of driving while intoxicated, third offense, and
in accordance with his plea bargain agreement with the State, the trial court
sentenced appellant to confinement for six years.   
          After the trial court sentenced
appellant to punishment that fell within the terms of the plea bargain
agreement, the trial court certified that this case is a plea-bargain case and
the defendant has no right to appeal. 
Appellant did not request the trial court’s permission to appeal any pre-trial
matters, and the trial court did not give permission for appellant to
appeal.  Appellant filed a timely pro se
notice of appeal.  
          We conclude that the certification of
right of appeal filed by the trial court is supported by the record and that
appellant has no right of appeal due to the agreed plea bargain.  Tex.
R. App. P. 25.2(a).  Because
appellant has no right of appeal, we must dismiss this appeal “without further
action.”  Chavez v. State, 183 S.W.3d 675, 680 (Tex. Crim. App. 2006).
          Accordingly,
the appeal is dismissed for lack of jurisdiction.
          We
deny any pending motions as moot. 
PER CURIAM
Panel
consists of Justices Jennings, Alcala, and Massengale.
Do
not publish.  Tex. R. App. P. 47.2(b).